PER CURIAM.
This is an appeal and cross appeal from a judgment enforcing a materialman’s lien on a construction project which was interrupted for a substantial period of time by the contractor’s wrongful abandonment of the project. The owner contends on appeal that since the total cost to complete the project far exceeded the original contract price there is no fund from which the mate-rialman can collect. We feel compelled to agree and reverse on the authority of Alton Towers, Inc. v. Coplan Pipe & Supply Co., 262 So.2d 671 (Fla.1972). Our ruling renders moot the issue raised by the mate-*579rialman as to prejudgment interest. However, because we are concerned about the position that this ruling leaves unpaid subcontractors and materialmen on abandoned projects in Florida, we certify the following as a question of great public importance, in order to allow the appellant a means of having this issue reviewed in the Supreme Court:
DOES THE RULING IN ALTON TOWERS, INC. V. COPLAN PIPE & SUPPLY CO., 262 So.2d 671 (Fla.1972) APPLY TO A SITUATION WHERE A CONSTRUCTION PROJECT IS INTERRUPTED FOR A SIGNIFICANT PERIOD OF TIME BY THE CONTRACTOR’S ABANDONMENT OF THE JOB SITE?
ANSTEAD, C.J., and BARRETT, J„ concur.
GLICKSTEIN, J., dissenting with opinion.